Determination unanimously confirmed and petition dismissed without costs. Memorandum: In this CPLR article 78 proceeding, petitioner, a new and used car dealership, seeks to annul the determination of the Commissioner of Motor Vehicles that petitioner violated Vehicle and Traffic Law § 417. That section provides that the seller of a used car must execute and deliver a certificate that "said motor vehicle * * * is in condition and repair to render, under normal use, satisfactory and adequate service upon the public highway at the time of delivery.” The statute is violated when the seller fails to deliver the certificate or delivers "a false certificate knowing the same to be false or misleading or without making an appropriate inspection to determine whether the contents of such certificáte are true” (Vehicle and Traffic Law § 417).
The Administrative Law Judge found a violation of the statute in that petitioner’s inspection of the vehicle was inadequate to detect an obvious and serious brake problem. The vehicle, when delivered, was in no condition to render satisfactory service upon the public highway, and this finding is supported by substantial evidence and has a rational basis. We also conclude that the penalty of a five-day suspension of petitioner’s dealer registration and a $1,000 fine is not excessive (see, Sheehan v Passidomo, 122 AD2d 869). (Article 78 proceeding transferred by order of Supreme Court, Oswego County, Sullivan, J.) Present — Dillon, P. J., Callahan, Green, Balio and Lawton, JJ.